Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 5, “the other electrode terminal side” lacks antecedent basis. In line 11, “the other end side” lacks antecedent basis. Similarly in line 13, “the other end side” lacks antecedent basis. For the purposes of examination the first “the other end side” will be interpreted as referencing another end side of the first routing part, and the second “the other end side” will be interpreted as referencing another end side of the second routing part.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6 – 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,492,024 (“Ogasawara ‘024”).
Regarding claim 1, Ogasawara ‘024 discloses a battery wiring module comprising:
a plurality of busbars (3) that electrically connect adjacent battery cells (20) of a plurality of battery cells arranged in a row (see Fig. 1);
a plurality of coated wires (5) that are connected at one end to an external connection terminal (wires are connected to voltage detection circuit, see col. 6 lns. 11 – 14, the connection member between the circuit and the wire is a terminal), and a connecting part (41) provided at the other end being connected to one of the busbars (4);

a sub-assembly protector (plurality of covers 67) that is mounted to the wire routing body (see Fig. 2),
wherein the sub-assembly protector holds a plurality of the coated wires (67 swings up and covers the wire passage and acts to hold the wires, see Figs. 4 – 5).
Regarding claim 2, Ogasawara ‘024 discloses wherein the sub-assembly protector holds a plurality of the coated wires in each of a plurality of routing paths (there are several covers 67 acting to cover and hold wires in a plurality of paths as the wires enter the passage, see at least Fig. 3 which shows the wire pathways and positioning of the covers).
Regarding claim 3, Ogasawara ‘024 discloses the sub-assembly protector includes:
a base-end electrical wire holding part (the leftmost cover 67 as seen in Fig. 2) that holds the coated wires connected to the external connection terminal (the left most cover 67 covers and holds all of the wires after the wires pass through the passage and exit leftward to connect to the circuit); and
a plurality of branch wire holding parts (the covers 67 to the right of the leftmost cover, see Fig. 2) that hold the coated wires held by the base-end electrical wire holding part so as to be divided among a plurality of the routing paths (the wires travel rightward from the leftmost cover and pass under the rightmost covers 67 and are divided as the wires divert to connect to the bus bars, see Fig. 3).
Regarding claim 6, Ogasawara ‘024 discloses wherein the base-end electrical wire holding part (leftmost 67 as seen in Fig. 2) has a regulating piece that regulates an extending direction of the coated wires (the inward facing wall of the cover defines a guide face for the wires which directs the wires longitudinally through the passage).
Regarding claim 7, Ogasawara ‘024 discloses wherein the wire routing body has a first routing part (the part 6 disposed rightward along the Y direction as seen in Fig. 1) that is 
the sub-assembly protector is mounted to an intermediate portion of the wire routing body in a longitudinal direction (at least some covers 67 are located at an intermediate section of the body, see Figs. 1 and Fig. 2), and
a plurality of the branch wire holding parts (67) include a first branch part that branches the coated wires on one end side of the first routing part (a leftmost 67 holds wires 5 at a left side of the first part), a second branch part that branches the coated wires on the other end side (a cover 67 to the right of the leftmost cover holds wires 5 at a right side of the first part), a third branch part that branches the coated wires on one end side of the second routing part (a leftmost 67 holds wires 5 at a left side of the second part), and fourth branch part that branches the coated wire on the other end side (on the second part, a cover 67 to the right of the leftmost cover holds wires 5 at a right side of the second part).
Regarding claim 9, Ogasawara ‘024 discloses wherein the sub-assembly protector has a grip part (94).
Allowable Subject Matter
Claims 4 – 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 8, the prior art does not disclose or suggest the claimed battery wiring module including wherein the first routing part and the second routing part of the wire routing body are coupled via a stretchably deformable first stretch part, the sub-assembly protector includes a first routing part-side portion that includes the first branch part and the second branch part and a second routing part-side portion that includes the third branch part and the fourth branch part, the first routing part-side portion is fitted to the first routing part, the second routing part-side portion is fitted to the second routing part, and the first routing part-side portion and the second routing part-side portion are coupled via a stretchably deformable second stretch part, along with the remaining elements of the claim.
Ikeda and Nakayama each disclose a battery wiring module with wire passage parts and a subassembly, but do not disclose claws or stretchably deformable stretch parts as required by the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833